Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is canceled. 
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Oh et al. (2012/0103971) discloses “a cooking appliance and a control method
thereof. A cooking appliance according to an embodiment of the present invention comprises a top plate on which a cooking container is placed, a plurality of winding parts including a plurality of coils horizontally arranged under the top plate, a plurality of relay parts including a plurality of relays that each connected to the plurality of coils, and an inverter part for applying a voltage of high frequency to the plurality of winding parts”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an induction heating device, comprising: a first resonance circuit comprising a first working coil and a first resonance capacitor; a first inverter electrically connected to the first resonance circuit and configured to perform a first switching operation to thereby apply a first resonance current to the first 

With respect to independent claim 13, the closest prior art reference Oh et al. (2012/0103971) discloses “a cooking appliance and a control method thereof. A cooking appliance according to an embodiment of the present invention comprises a top plate on which a cooking container is placed, a plurality of winding parts including a plurality of coils horizontally arranged under the top plate, a plurality of relay parts including a plurality of relays that each connected to the plurality of coils, and an inverter part for applying a voltage of high frequency to the plurality of winding parts”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an induction heating device comprising: a first resonance circuit comprising a first working coil and a first resonance capacitor; a first inverter electrically connected 


With respect to independent claim 16, the closest prior art reference Oh et al. (2012/0103971) discloses “a cooking appliance and a control method thereof. A cooking appliance according to an embodiment of the present invention comprises a top plate on which a cooking container is placed, a plurality of winding parts including a plurality of coils horizontally arranged under the top plate, a plurality of relay parts including a plurality of relays that each connected to the plurality of 
first inverter, the first group of snubber capacitors comprising a first snubber capacitor and a second snubber capacitor; a first relay configured to selectively connect the first group of snubber capacitors to the first inverter; a second resonance circuit comprising a second working coil that is different from the first working coil and a second resonance capacitor that is different from the first resonance capacitor; a second inverter electrically connected to the second resonance circuit and configured to perform a second switching operation to thereby apply a second resonance current to the second working coil; a rectifier that is configured to convert alternating current (AC) power supplied by a
power supply into direct current (DC) power and that is configured to supply the DC power to at least one of the first inverter or the second inverter; and a controller that is configured to control operation of each of the first inverter, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836